Citation Nr: 1129073	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-18 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for posttraumatic stress disorder.  

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder.  

3.  Entitlement to service connection for a cervical spine disorder.  

4.  Entitlement to service connection for headaches.   

5.  Entitlement to an initial rating greater than 20 percent for residuals of a right ankle sprain with degenerative changes.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), for a psychiatric disorder other than PTSD, and for a cervical spine disorder; entitlement to an initial evaluation in excess of 20 percent for a right ankle disability; and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.  



FINDINGS OF FACT

1.  A rating decision in September 1996 denied service connection for PTSD.  The Veteran was notified of that decision and did not file an appeal.  

2.  Evidence received since September 1996 concerning service connection for PTSD relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  

3.  The medical evidence of record does not show that the Veteran's current headaches are related to his military service or to any incident therein.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  Headaches were not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for PTSD.  This is so because the Board is taking action favorable to the Veteran by reopening the claim for service connection for PTSD.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With respect to the Veteran's claim for entitlement to service connection for headaches, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to the initial adjudication of the Veteran's claim, RO letters in February 2008 and June 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The Veteran's service treatment records, VA medical treatment records and Social Security Administration (SSA) records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also accorded a VA examination in October 2008.  38 C.F.R. § 3.159(c)(4).  The Veteran has not indicated that he found this examination to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Board finds that the October 2008 VA examination obtained in this case is more than adequate, and it provides sufficient detail to determine the etiology of the Veteran's headaches.  In addition, the Board concludes that the October 2008 VA opinion was sufficiently adequate.  Finally, there is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Historically, the Veteran served in the Army in Germany and in Korea.  He served in Korea from March 1981 to March 1982, including service near the Demilitarized Zone with the 1st Battalion, 17th Infantry.  

PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125 (2010).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).  However, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998).  

A rating decision in May 2003 denied the Veteran's claim for service connection for PTSD on the basis that the evidence did not show that a stressful experience sufficient to cause PTSD actually occurred.  The Veteran was notified of that decision and did not file an appeal.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

The regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

At the time of the May 2003 rating decision, the evidence included the Veteran's statements and lay statements; service personnel records and service treatment records; VA treatment records dated in March 2003; and SSA records.  The service personnel records do not reveal that the Veteran was awarded any medals or decorations indicative of combat, and the service treatment records do not reflect any psychiatric complaints or clinical findings, nor was there evidence of any combat-related injuries.  The Veteran did not submit information regarding stressful situations during service.  The VA treatment records showed a diagnosis of probable PTSD.  

Evidence added to the record since May 2003 includes VA treatment records dated since February 2002, a February 2008 statement by a VA psychiatrist, the report of a VA psychiatric compensation examination in January 2010, numerous statements from the Veteran describing stressful events during service, and three lay statements.  The VA treatment records reflect diagnoses of and treatment for PTSD.  The VA psychiatric compensation examiner was requested to provide an opinion as to whether the Veteran's claimed depression was secondary to his service-connected disabilities.  The examiner noted that the Veteran had a diagnosis of PTSD and bipolar disorder, but addressed only the requested medical opinion and did not comment on the Veteran's PTSD.  Therefore, the report of that examination is not relevant to the Veteran's PTSD claim.  

However, in conjunction with the current application to reopen his claim for service connection for PTSD, the Veteran has provided detailed descriptions of stressful events that occurred during his service in Korea.  That information was not previously of record or considered.  

In addition, the file contains a RO memorandum dated in December 2008, noting the Veteran's unit assignment while he was in Korea and stating that, "[a]s of 2006," his unit was "one of the units eligible for the [Combat Infantryman Badge] while stationed in Korea."  The record does not contain official documentation of that fact, however.  In September 2009, the RO received a report from the Center for Unit Records Research (CURR), following a request for verification of the Veteran's claimed stressors.  The report indicated that CURR's records research did not document any incidents of small arms fire along the Demilitarized Zone in Korea in 1981.  

Nevertheless, much of the additional evidence added to the file since the May 2003 rating decision is new, in that it was not previously of record.  Moreover, the Veteran's statements regarding stressful events as a cause of his PTSD relates to an unestablished fact necessary to establish service connection, and presents a reasonable possibility of substantiating his claim.  Therefore, the Board finds that this evidence is new and material and that the claim is reopened.  

Headaches

The service treatment records show that the Veteran was treated for headaches in conjunction with cold symptoms in September 1979 and October 1980.  In September 1980, he was involved in a fight and was hit in the head.  He was seen in the clinic complaining of head pain; headache secondary to trauma was diagnosed.  The Veteran was again treated for the sudden onset of diffuse headache in April 1982; tension headache was diagnosed.  

The Veteran was afforded a VA compensation examination in October 2008.  The examiner discussed the Veteran's treatment for headaches during service.  It was noted that the Veteran reported that he had been experiencing headaches for the last 10 to 15 years.  He described them as migraine headaches that were accompanied by photophobia and phonophobia, nausea, and occasional vomiting.  The diagnosis listed was migraine headaches.  The examiner opined that the Veteran's current migraine headaches were not related to the symptoms he had during service, noting that his current symptoms did not start until 10 to 15 years ago.  

The Veteran's written statements in the file, as well as the submitted lay statements and the VA treatment and examination records, do not show continuity of symptomatology related to headaches since service.  See 38 C.F.R. § 3.306 (2010); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation).  The Veteran testified at a hearing before the Board in April 2010 that he was knocked unconscious during the fight during service and that he had continued to have headaches ever since service.  However, the service treatment records do not document his reported unconsciousness.  Further, his testimony regarding continuity of symptomatology following service is contradicted by his statements to the VA examiner in October 2008.  Moreover, the VA clinic records are silent for any complaints of headaches.  While the Veteran is competent to describe his symptoms, the Board finds that the probative value of his hearing testimony is outweighed by his own statements to the VA examiner and by the absence of reported symptoms in the clinical record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Thus, in the absence of competent medical evidence that the Veteran currently has headaches related to his military service, the preponderance of the evidence is against the claim of entitlement to service connection for this disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been presented, the claim for service connection for PTSD is reopened.  To this extent only, the appeal is granted.  

Service connection for headaches is denied.  


REMAND

PTSD

As discussed above, the Board has reopened the Veteran's claim for service connection for PTSD.  Further, the RO has already sought verification of the stressors described by the Veteran from the CURR, which was unable to verify incidents of small arms fire near the Korean demilitarized zone during the period the Veteran was assigned to that area during service.  

However, a memorandum in the claims file indicates that the unit to which the Veteran was assigned in Korea was "one of the units eligible for the [Combat Infantryman Badge] while stationed in Korea."  The memorandum does not indicate the official source for that finding, which must be documented.  Moreover, during the course of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor, effective July 13, 2010.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  

Although VA examiners have listed psychiatric diagnoses of PTSD, bipolar disorder II, major depressive disorder, and possible cluster B personality disorder, and although the VA treatment records show that the Veteran has participated in outpatient PTSD group therapy at VA facilities, the record does not show that the stressors reported by the Veteran have been confirmed and are adequate to support the diagnosis of PTSD.  Further, the record does not reflect that the RO has considered the Veteran's reported PTSD stressors in light of the revised regulation.  

A VA psychiatric compensation examiner in January 2010 provided an opinion that the Veteran's current symptoms did not warrant a separate diagnosis of depressive disorder secondary to his service-connected right ankle injury.  However, the examiner did not indicate whether any current psychiatric disorder other than PTSD was related to the Veteran's military service.  A medical opinion in that regard is necessary to determine whether service connection for such a disorder is warranted.  Therefore, the Veteran must be scheduled for an examination by a psychiatrist or a psychologist to obtain a current assessment of the Veteran's psychiatric condition and to obtain the necessary medical opinions.  


Cervical Spine Disorder

At his hearing before the Board, the Veteran testified that the brace he wore because his service-connected back disability was aggravating the pain he experienced in his neck.  The RO has not considered whether the Veteran's cervical spine disorder is aggravated by his service-connected lumbar spine disability, including by treatment for that disability.  That issue must be considered part of the Veteran's claim for service connection for a cervical spine disorder.  Therefore, he must be afforded an examination to obtain a medical opinion as to whether his service-connected lumbar spine disability aggravates a cervical spine disorder.  

Right Ankle Disability 

An October 2008 rating decision that addressed several issues granted service connection for residuals of a right ankle sprain with degenerative changes; the disability was evaluated 20 percent disabling, effective December 12, 2007.  In a November 2008 statement submitted by the Veteran, he indicated that he disagreed with the October 2008 decision entirely and wished to appeal it.  38 C.F.R. §§ 20.201, 20.302 (2010).  The notice of disagreement is timely.  In May 2009, the RO provided the Veteran with a statement of the case regarding a greater initial rating for the right ankle disability.  However, it is not clear if the Veteran was also disagreeing to the effective date assigned to the grant of service connection for the right ankle disorder.  Accordingly, this must be clarified.  

TDIU

In addition, a rating decision in February 2010 granted service connection for three additional disabilities.  However, the RO has not considered the Veteran's claim for a TDIU in light of the additional service-connected disabilities.  Moreover, the TDIU issue, as well as the Veteran's claim for a greater initial rating for increased evaluation for residuals of a right ankle sprain with degenerative changes, is inextricably intertwined with the other remanded issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for a psychiatric disorder or for a cervical spine disorder since his separation from service.  The Veteran must also be afforded an opportunity to submit any evidence, to include medical and/or lay statements, that support his claim that his service-connected disorders prevent him from obtaining or retaining employment.  The Veteran must also be provided an opportunity to identify any additional sufficient information of any reported in service stressor to include the date and location of any incident, as well as the Veteran's unit.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must contact the Veteran to ascertain whether the notice of disagreement received in November 2008 included the issue of entitlement to an effective date prior to December 12, 2007, for the grant of service connection for a right ankle disorder.  If the Veteran indicates that the November 2008 notice of disagreement included this issue, the RO must issue a statement of the case, as well as notification of the Veteran's appellate rights, on the issue of entitlement to an effective date prior to December 12, 2007, for the grant of service connection for residuals of a right ankle sprain with degenerative changes.  38 C.F.R. § 19.26 (2010).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the October 2008 rating decision that assigned an effective date of December 12, 2007, for the grant of service connection for residuals of a right ankle sprain with degenerative changes must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal as to this issue, the case must be returned to the Board for appellate review.  

3.  The RO must review the file and prepare a summary of all the claimed stressors.  The RO must send this summary and the information of record regarding the Veteran's military service, including copies of any records relevant to the PTSD claim, to the U.S. Army and Joint Services Records Research Center (JSRRC) and must ask JSRRC to provide any available information that might corroborate the Veteran's alleged in-service stressor(s).  If JSRRC is unable to provide the specific information requested, they must be requested to direct the RO to any additional appropriate sources.  All documentation received by the RO from JSRRC must be associated with the claims file.  The RO must request JSRRC to discuss in its response what the records show with regard to the stressor(s) identified by the Veteran, to include any hostile military activity.

4.  Thereafter, the Veteran must be afforded a VA examination by a psychiatrist or a psychologist to determine the severity and etiology of any psychiatric disorder found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's testimony and lay statements, the examiner must provide diagnoses for all psychiatric disorders found.  

If PTSD is diagnosed, the examiner must explain how the diagnostic criteria of the Diagnostic and Statistical Manual for Mental Disorders are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the stressors.  If PTSD is found to be related to an in-service stressor, the examiner must specifically state whether that stressor was related to the Veteran's fear of hostile military or terrorist activity.  If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain this position in light of the other findings of PTSD.  

If a psychiatric disorder other than PTSD is diagnosed, the examiner must state whether any such disorder is related to the Veteran's period of active military service.  If a diagnosed psychiatric disorder other than PTSD is determined not to be related to military service, the examiner must state whether the disorder was caused by or aggravated by a service-connected disability.  

Finally, the examiner must state whether any psychiatric disorder found to be related to service or to a service-connected disability, in conjunction with the Veteran's other service-connected disabilities, renders him unable to obtain and retain substantially gainful employment.  A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.  

5.  The Veteran must then be afforded a VA examination to determine the etiology of any cervical spine disorder found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements and lay statements and the opinion of the October 2008 VA examiner, the examiner must provide a diagnosis for any cervical spine disorder found.  The examiner must state whether any such disorder is related to the Veteran's military service or any incident therein, to include as to the injury noted in service.  If any current cervical spine disorder is not related to the Veteran's military service, the examiner must state whether it was aggravated by a service-connected disability, in particular the service-connected lumbar spine disability, including by treatment for the service-connected lumbar spine disability.  

Finally, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities render him unable to obtain and retain substantially gainful employment.  A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.  

6.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

7.  After the above development has been completed, the Veteran's claims for entitlement to service connection for PTSD, for a psychiatric disorder other than PTSD, and for service connection for a cervical spine disorder, including as secondary to a service-connected disability; for entitlement to an initial rating greater than 20 percent for residuals of a right ankle sprain with degenerative changes; and for TDIU must be readjudicated.  If the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


